 Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 1 of 13 PageID: 1



                                               I-AW OFFIC'E ()I-
                                 CHRISTOPHI]R C. ROBERTS. I,LC
                                         7 GLENWOOD AVtrNLJfl
                                                   SI.JITF,,+OI
                                    IiASI ORANGtr, NE\\' JERStr\'      0701 7



                                               (973)-673-0600
                                        FAX (973)-673-0627

                                                                  No'vemb,er 30. 20h9




Clerk 0f-the Court
ljnited States District (lourt of New Jersey
Dr. Martin Luther King, Jr. Bldg.
50 Wainut Street
Newark, New Jersey' 07102

       RE: Harrokl r,. Cit.v of Jersey City, et al.
          Civil Action No:

Dear Clerk of the C<lurt:

        Enclosed please find Plaintiff's Complaint and Jury Demand in the above referenced
matter. Please file accrtrdingly.

        'fhank you for your time and your cooperation.




Enclosure
                             Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 2 of 13 PageID: 2
JS.l.1 (Rr'i.06r17)                                                                              CI\TL COVER SHEET
I$'jl.io;'l:*i};,,.:I'ji*$1'hf[Ti,l1':,l,::]*tt.,.l.l]:11t.lijln;l,l;g$:l:llif3'J:T;j'-liiJ],',l
pur'lros..ofinrtraUngthccrr,il dockctshcct. l:;EEINSIRLi(L'toNSoNNEXTPAGEoI'lHISfoRM.)

l. (a) PLAINTIFFS                                                                                                                                  DET'ENDANTS
Sabrina Harrold                                                                                                                                 City'of Jersey City, Mark Bunbr.rry, Arthur Williams, John Does (1-'10)'
                                                                                                                                                Jane Does; (1-10), ABC Corporiatio (1-10)
       (b)      County of Resitlcnce of First Listecl I'laintiff                      Hudson                                                       County of Rcsrdcncc o1'I irst l-istcd                             Dct'cndant Hudson
                                                                                                                                                                                                 Il.\1 U.'t.   PLAINIlt't       ('.|SES ()NI'r')
                                   /LX('EP7 IiI L] S PLA,I\''NFF                     C'15'ES)
                                                                                                                                                   NOl    t:: ll\         I-AND ( ONDEMN,\TIO\ CASIS. USE I HH LOCATION OF
                                                                                                                                                                    I HE I'RA('I'OT, LAND I\\'OLVED.


       (C)      Attorneys (f un i\'untt' Addrtss, und Ttltphone               NunthL'r1                                                             Attomcvs (li             Known)


Christopher C. Roberts, Esq. 7 Glentvo,f,d avenue, Suite                                                 ,101        Easl
Orange, NJ 07017

II. BASIS OF JURISDICTION                                      (Pta<tun       X      inoneBotontv)                          lII. CITIZENSHIP                                 OF PRINCIPAL PARTIES                                           1I'tu,"    u, )"       in ont'   8.l      lrtr Ptuinrill
                                                                                                                                           I   For l)t\ rt .ttt|    L   u\, r ()tt|\'I                                                          und Onc Ror lor Delinduntl
-l I         US.Co\enrncnt                  X3           I'ederal Quesrion                                                                                                               P.t'l. DEI                                                                     PTF              DEI
                 Plainti{F                                  ({i.5. (}ov'entnteilt Nol a Pdri )                                    ('itizen ot       I   his State                        X ) ''l I                  lncorporatcd or Principal I'lace                    I0 4             a1
                                                                                                                                                                                                                         ofBusiness In fhis State

-l 2                                        14           l)iversitl                                                               ( ilizen ol Another Strtc                              ::t )          :1 2        Incorporaled arrrl Principal Place                       l)           '1   5
             U.S. Cioremrne:tt
                I)clendant                                  (lndi(al! Citizcilshilt ol Parti(s           it, Itt'm   lll)                                                                                              of llusiness ln Anothcr State

                                                                                                                                  Citizen or                                             lll            -l i        l--oreign Natron
                                                                                                                                                                                                                                                                         -'t      6      l6

IV. NATURE OF SUIT                                              X   in On.                                                                                                                               Click here


:'l I l0 Insurance                              PERSONAI,    I\JURY       PERSOIiAL INJURY                                         J     6l-s Drull Rclatcci Setzurc                           t'l   422 Appcal :lll USC l5tl                  ll     175 False Clainrs Act
 -1                                             I l0Airplanc          i1 365 Persc'nal lnjurl -                                              0f ['ropen]           2l     LISC   liul          l'l   423 Withdrawal                            1      376 Qui Iam (ll USC
       120 Marrne
 -1
       ll0 Miller Act                         3 I 5 Airplane Producl           Product t.iability                                  il    $)0 Othrr                                                           I8 USC      157                               3729(a))
                                                                      -'l 36? Heahh ( arc'                                                                                                                                                     -'l    ,100 Statc Reapponronment
 -'l   I
           '10 Negotiable
                          lnstrurtlent              l.iability
-'l   50 Rccovery of Over?ayntent
       t                                      120 Assault, l.i:el &            Phannaceutical                                                                                                                                                  ::l    410 Antitrust
         & Enlbrcelnent of Ju(lglnenl               Slander                    Pcrscnal ltlury                                                                                                 3     820 copyrighls                            1      430 Banks and Banking
                                                                                                                                                                                               -'l                                             J      450 Commerce
1 l5l Mcdlcare /\ct                           liO lederal l:mployers           Product Liability
                                                                                                                                                                                               -'l
                                                                                                                                                                                                         l'alent
                                                                                                                                                                                                     t(-10
-'l I 52 Rccor cry 01' Dcfaulted                    l.-iabilily       :'l 368 Asbcstos lrcrsolal                                                                                                     815 I'atenl - Abbrcr iatcd                :l     .+60 Dcportation

         Studcnt Loans                        -1.+0 Marinc                      lniury Product                                                                                                           Nc*' I)rug Applicatton                i'l    .170 Rackctccr lntluenccd and

         (Ilxcludcs Vctcrans)                 345 Nlarinc Product               Liability"                                                                                                     f'l   it,+0   Tradcmark                                     Corupt Organizatlons
"l I )i Recover) of Ovcrpayrtlcnt                    Liability           PERSON'\L PR0PERIY                                                                                                                                                    :l     4lJ0 Consumcr Credit

         ol Vcteran s Bencflts                l-io Nloror'r'chicle    il J70 Other Fraud                                           il    7I0 Fair l-abor           Standards                   :l    861 lllA ( li951i)                        il     ,190 Cable'Sat TV

 -  I 60 Stockholders' Surts                  355 N'lotor 'Vchicle    l'l 37 1 -l ruth in Lending                                                Acl                                           :l    ti62 lllack l-ung (923 )                  :l      s50 SecuritiesrConrrnodrt)es'

:l i 90 Othcr Contract                              Producl Liroility l'l J1l0 Other Personal                                      i1    720 Labor,/Manag:ntent                                1     863 l)lWC/l)l$'W (405( g))                              Hxchange
"t I 95 ( oDtract Product LrabrlitY        J 160 Othcr I'crsonal               Prop(rny l)amagc                                              Rclittions                                        :l    86.1 SSID Titlc XVt                       :l     890 Othcr Statutory Actrons
 -l                                                                                                                                J                                                                 865 llSl (,105(g))
                                                                                                                                                                                                                                               -'l    1191 Agricultural Acts
       196 Franchrse                                lr1ury            n 185 Proprrty Damagc                                              740 Raiiwal Labt'r Act
                                           fl 362 Pcmona.l In ury -            Product l.iabilit]                                  1     751 Family irnd M;dical                                                                               J      891 Environmcntal Mattcs
                                                                                                                                                  Leave,\ct                                                                                    l'l    lJ95 Frcedorn of lnfonnation
                                                                                                                                   ''l   790 Othr:r Labor I.iligatron                                                                                        Act
 -'l I I0 t-ar)d ('onilcmratton            j    ,l.l0   othcr('ivi          Rrghts              Hrbeas (lorpus:                    '1    791 F.mJrloycc llclir(rnrcnt                                870'faxcs tll.S. Plaintitf                :'l    ll9b Arbitration
 -l                                        il 441 \roting                                 J     4(rJ Aliel Detainee                          Income Se( urily Act                                         or I)ciendant)                       ''I    lJ99   Adrrinistrative Procedure
       120 Forcclosurc
 -1 130 Rcnt l-case & EJcctrrcnt           X  442 [rmplo,rnrent                           :l    510 Nlotions t0 \'acalt                                                                              E7l IRS-lhirdParty                                      Act, Review or Appeal of
 -'l   1.10 1ons to I and                  1.1,1i1 tlousing                                          Scnti:trcc                                                                                              16   tis(   7609                             Agcncy I)ccision
                                                                                                                                                                                                                                                -'l
 -l    1.15 | ort Protluct Liabilit r              Accornrno(iutl0ns                      J     5J0 Gent:ral                                                                                                                                          950 Constilutionalrty of
 -'l   190 All Othcr Rcal f'ropctry"       J 4,15 ,\rncr. w l--,rsabilitics -             il    515 Dcath Pcnaltv                                                                                                                                         Statc Statutcs
                                                        [:   nrployrnrcnt                       Other:                                   ,162 Natrrralizalion Application
                                           il   .1,16   Amer. w lrrsabilities -           I   540 Nlandanrus & Other                     465 Oth rr lrnnrigratton
                                                        Other                             11 550 C ir i1 Rights                                  Actrorls
                                           -'l 448 [ducation                              D 555 I'rison ( ondition
                                                                                          i'] 560 Civil Dctainee -
                                                                                                    Conrlrtitrts of
                                                                                                    ( oniinetnent

 V, ORIGIN Pla< a d)1 l in One Ror onl.t )
                             (


                 Jl Rcmovctl from                                            D 3                                            .l   ,1 Reinstated or                  Il 5 Transt'erred{iom                             ll 6       Multidistrict                   n 8 Multidisrnct
 Xl Original                                                                             Renianded tionl
                                                                                                                                                                                                                                Litigation -                          Litigation           -
     ProilcJing        Statc ( otrn                                                      Appcllatc C'ourr                          Rcopcncd                                    Anothcr []listrlct                               'fransfer                             Dircct Filc
                                                  Cite the          fi.!i. CiVil      Statute under rvhich you are fi                     (Do not cite jurisdidional stqtute\ unless dit'ersiryul
                                                                                                   Act cf 1964
 VI.          CAUST] O}- AC]TION Brief descnption of ca use
                                                   Emplovment Discrimination
                                                                                                                                                                                                                  ('HllCK YtiS only if
 vil.          REQTTES'IED IN                     ll cuncrc rF THls rs A clAss ACTIoN                                                     DEMAND              $                                                                                     dcmandcd ln colnpialnt

      COMPLAINT:                                     UNDER RULE 2i. F.R.Cr'.P.                                                                 500 000.00                                                         JUlttY       DEMAND: I                       Yes           3No

 VIII. RELATED CASE(S)                                       (Sc! it1Jlru(ltonr)
       IF ANY I-                                                                          JUDGE Judge James Clark, USMJ                                                                               DOCKET NUMBER 2:1 9-cv-09566

                                                                                                J{CiNAI\PRE OF ATTORNIIY OF R[.CC)RI)




                                         AMoUNT                                                      APPLYIN(; ]FP                                                         IUIX;I                                               \1A(;.   JI.JI)C;t-
           RF( trII'T
JS .1.1                 Case
                          l7l 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 3 of 13 PageID: 3
          Rcvcrse (R,:r . 06


                          INSTRTICTIONS T'OR AI'TORNIIYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                     Authority For Civil Cover Sh,;ct

Thc JS 44 civil cover sheet and the infbrmation contrined herein neither replaces nor supplcrrrents the filings and seryicc ofpleading or other papers as
requircd by law, except as providecL by local rules of court. Ttis fomr, approved by the Judrcial Conferen<:c of the United States in Septen-rber 1974. is
requircd for the use of the Clerk ofCourt frrr the purpose ofinitiating thc civil docket iiheet. (lonsequently, a civil cgver sheet is subnritted to the Clerk of
C ourt fbr cach civil complaint filed. The attomey fil.ing a case should complete the form as follows:


l.(a)        Plaintiffs-Defendants. Enler namt:s (last, first, middle'initial) of plaintiff and det-endilnt. If the plaintitTor defendant is a government agency. use
             only tlre f'ull narne or standard abbreviations. lf the plaintiff ordef-endant is an otllcial within a gor/ernlnent agency, identify first the agency and
             then the official, giving both narne and title.
  (b)        Counly of Residence' For each ci.'il case filed, exceptU.S. ptaintiff cases, enter thc nanre of the c:ounty where the first listed plarntitTresides at the
             timcoffiling. Int.l.S.plaintiffcasos,entertirenameoithecountyinwhichthefirst l:isteddcfendantresidesatrhctimeoffiling. (NOTE: Inland
             condclnrration cases, the county of residencc ofthe "defendant" is the location ofthc tract of land involved.)
  (c)        Attornevs. Enter the firm narne, a<ldress, telephone nu.mber, and attomey of r,:cord. If there are several attorrneys. list thern on an attachlnent. noting
             in this section "(see attachment)".

tI.          Jurisdiction. The basis of.lurisdiclion is set forth undr:r Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown rn pleadings. Place an "X,'
             in onc of the boxes. If there is mor,: than onr: basis ofjurisdiction, precedence is given in thc ordcr shown below.
             United Statcs plaintiff. ( I ) .luris,liction based on 28 U. S.C. 1345 and 1348. SrLits b1, a,gencies and ,rfficers of the United States are included here.
             Uniteci States rlefcndant. (2) Wtren the plaintiff is suing the United States, its offlcers or agencies, place an "lK" in this box.
             Fcderal questlon. t.3) This ref'ers to suits under 28 U.S.C. 1331, where jurisdicr:ion arises under the Constitution of the tJnited States. an amendmenr
             to the Constitution, an act of Congress or a treaty of thr: United States. In casei where the U.S. is a party. the U.S. plaintiff or def-endant code takes
             precedence. and box I or 2 shouid be markecl.
             Diversity of citizenship. (4) This rr:fers to suits under:18 U.S.C. 1332. where f,arties are citizens o1'different stares. Whcn Box 4 is checked, the
             citizenship of the different parties nrust be r:h.ecked. (See Section ill below; NOTE: I'ederal question actions take precedence over diversity
             cases. )


ilt.         Residence (citizenship) of Principal Parties. This ser:tion of the JS,14 is to be conrpleted if diversity of citizenship rvas indicated above. Mark this
             section for each principal party.

lv.          Nature of Suit. Place an "X" in thr: appropnate box. If thcre are rnultiple nature of suit codes assc,ciated with the case, pick the nature of suit code
             that is most applicable. Click herc fbr: \.111.9.y1.-:!1,.r-!.,rj.*-L)f \,r rlllljt:.

V.           Origin.  Plaoe an "X" in one of the seven bo;res.
             Original Proceedings. (l) C.ases which originate in the United States districr courts.
             RemovedfromStateClourt. (2)Prc,ceedingsinitiatedinstatecourtsmayberernovedrothedistrictcourtsunderTitle28U.s.C..Sectionl4,ll.
             When the petition ibr remo,,,al is grilnted, cirerck this box.
             Rernanded fiorn Appellate Court. (3) Check this box frrr cases rernanded to tht: district courl fbr further action. Use the date of remand as the filing
             date.
             Reinstated or Reopened. (4) Check this bo:r fbr cases reinstated or reopened rn the district court. LJse the reopening date as the filing date.
             Transferred fronr Another District, (5) For cases transferred under Title 28 U.S;.C. Ser:tion 1404(a). Do not use this for within district transfers or
             multidistrict lrtigation translers.
             Multidistrict Litigation - Transfer. t.6) Check this box when a multidistrict case is transl'erred into t.he district under authority of fitle 28 U.S.C.
             Section 1,107.
             Multidistrict Litigation - Direct lFilc. (8) Check this box when a rnultidistriot case is filed in the sanre district as the Master MDL docket.
             PLEASE NOTE ]'HAT THERE lS NOT AN ORIGIN CODII 7. Orisin Cc,de 7 w;ls used for historical records and is no lonser relevant due to
             changes rn statuc.

vt.          CauseofAction. Reportthecivil statutedirectlyrelatr:dtothecauseofactionandgi veabriefclescriplionotfthecause. Donotcitejurisdictional
             statut€s unless dirersity. [:.xample : U.S. ('i,,ril Starute: 47 USC 55-] Brief De:;criptror: Unauthori;red reception of cable ser-vice

Vll.         Requested in Complaint. Class A,.rtion. PleLce an "X" in this box if you are filing a class action under Rule 113. F.R.Cv.P.
             Dernand. In this space enter the actual dollar arnount being demanded or indicrtte othe r demand, such as a preliminary injunction.
             Jury Demand. Check the appropriate box to rndicate whether or not a.jury is br:ing clemanded.

VIIL         RelatedCases. Tfrissectionofthe.lS44ist-Lsedtoreft:rerrcerelatedpendingcases,ifany.              Ifthert: arerelatcdpendingcases.rnserlthedocket
             numbers and the corresponding judlre nan'res for such citses.

Date and Attorney Signature. Date and sign the ci'vil cover sheet.
 Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 4 of 13 PageID: 4



Christopher C. Rotrerts (#00135 1 995)
Attorney at Lar,l'
7 Glenwood Avenu,e, Suite 401
East Orange, New Jersey
(e73)-673-0600
Attornevs for Plaintifl'




                             UNITED STATES DISTRICT COURT
                              DISTRICT'OF NEW JERSEY
                                 NEWARK VICINAGE



Sabrina Harrold.
              PlainLtil'f                                     Civil z\ction No.



                                                       COMPL,\INT AND JI.JRY DEMAND



City of Jersey City, Mark Bunbury,
.Arthur Williams,, John Does (l-10),
Jane Does (1-10), ABI: Corporations (l-10), ABC, LLC
I.1-10). ABC LLP (1-IO). JC)INTLY.
SEVERALLY. IND I \/IDU,,\LLY

                    Def'endants.

            Plaintiff   Sa.brina Harrold residing in the   City ,rf Jersey City. County of Hudson. State of

New Jersey. compla.ining of'def-endants Citl'of Jersey City', Mark Bunbury, hrthur Williams and

locatecl at 280 Grovr; Sitreet. Jersey Citv. NJ 08807. alleses as fbllows:

                                    JURISDICTION AXP T,'iXUg


    1   .   fhis is an action for relief   fro.m employment dir;crimination in violation of Title   VII of the
            Civil Rights .,\ct of 1964. as amended ("Title VII"), the New Jersey Law Against
            Discrimination and the Age Discrimination in Employment Act (ADEA)                 of   1967.29
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 5 of 13 PageID: 5




       U.S.C. sectionsi 621-634.42 U.S.C. sections, 1983 and 1985. framily Medical LeaveAct

       29 U.S.C.A. se,ltion 2601
 2.    The amount in controversy is greater than $75.000.0Cr.

 .,)
 J.    Venue is proper under 28 U.S.C. section 1391(a) in the United States District of New

       Jersey because defendants' activities transpired in this district.

                                       PARTIES

 4.    r\t all relevant times. Defendant City     of'Jersey' Clty (hereafier "Ciity") was and is a

       corporation organized and existing under the laws of'the State of New Jersey with its

       principal place of business located at 280 Grove Street, Jersey City,. New Jersey 07302.

 5.    r\t all relevant times, Defendant Mark Bunbury was in the ernploy of defendant "Oity"

       whose location is at 280 Grorre Street. Jersey City, State of New Jersey. At all relevant

       times. DefbndeLnt Mark Bunbury was the agent. employee. representative, servant of

       defendant "Ciq,".

 6.    r\t all relevant times. Defendzrnt Arthur Willianrs r.r'as in the employ of defendant "Citv"

       rvhose location is at 280 Grove Street. Jersey Oity, State    of New Jersey. At all relevant

       times, DefendzLnt Scott Carbone was the agent, ernployee. representative, servant of

       deltndant "Cit1"'.

 7     r\t all relevanttimes.   def'endants John Does   (l-10)..lane Does (1-10). ABC Corporation

       (1-10), ABC. Lt-C (1-10), AB(l LLP (1-10), were in the employ of defendant "City" whose

       location is at 280 Grove Street, Jersey City, Strate of'New Jersey. At all relevant times,

       del'endants John Does    (l-10)" Jane Does (1-10), ABC Corpora'tion (1-10), ABC, LLC     (l-
       10),   ABC LL,P (l-10), were the agents. employees. representatives, servants of defendant

       "Clity".
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 6 of 13 PageID: 6




                              FACTS COMMON TO AT,L CI-AIMS


 1.
      'fhis is an action for relief frorn employment discrinrination in'violation of Title VII of the

      Civil Rights l\ct    o1' 1964,   as amended ("Title VII"), the New Jersey Law Against
      Discrimination and the Age Discrimination in Employment Act (ADEA)                of   1967. 29

      U.S.C. sections; 621 -634.

 2.   Upon infbrmation and belief. Plaintiff Sabrina f-lan'old alleges that ]Defendants City of

      Jersey City. Mark Bunbury and Arthur     Williams and John (or Jane) Does 1- 10. all of whose

      true names are unknown (collectively, "Defendants''), unlawlully discriminated against

      them on the basis of her age, gender/sex, disability" r:ace and trarassed her on those bases

      and retaliated againsl her.
 t
 J.   Upon information and belief, PlaintifTfurther alleges that Defe:ndants' policies, practices,

      and decisions h.ad a disparate impact upon her.

 ,4
 T.   Upon information and belief, Plaintiff seek injunctive and declaratory relief, compensatory

      damages, punitive damages. liquidated damages. and reasonable attorneys'f-ees and costs

      as remedies   Ibr Defendants' violations of her rishts.


 5.   Upon inlbrmation and belief. Plaintiff timely filed charges ,f,f discrimination with the

      United States Equal Employment Opportunity Commission ("EEOC'")                  in or about
      November 2018.

 6.   Upon inlbrmalion and beliel on or about June 24. 2019, the EE,OC made a                   F-inal


      Determination    by F,EOC Anea Director John \['a.ldinger, finding that Plaintiff          was

      subjected   to srlvere and per.,rasive hostile work enviroilDellt,   harassment, differential

      treatment and adverse emplol'ment terms and conditions and retaliation based on her age

      and on disability. 'fhe Finerl Determination by the EEOCI concluded that Plaintiff
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 7 of 13 PageID: 7



      participated in as a witness in an intemal discrimination investigation and was retaliated

      against by Deft:ndanL Arthur 'Williams, the Director       of Recreation by being transferred to

      another location, having her ,Juties stripped and given to a male, was isolated from the

      workplace and was excluded fbrm staff meetings. Also, the EE()C found that Plaintiff was

      denied a requerst for disabilif, accommodation to work from home for a short period of

      time after supplying all the proper medical determination, Also, the EEOC found that

      Plaintilf was subjected to derogatory comments in regards to her age such as but not limited

      to "You should retire. I need younger people working in Recreation" or words to that effect.

      .,\lso. the EEOC found that Plaintiff was subjected to sex/gender based harassing comments

      such as "Ms. Harrold is about as useless as tits on a      bull!" and "l need to set that bitch out

      of this ofllce" or words to that effect.

 7.   lJpon information and belief, on or around, the IlF.OCl issued Plaintilf      er   Notice of Right to

      Sue on or about September     5.2019.

 8.   IJpon information and belief, .Plaintifl'has timely filed this action and have complied with

      all administrati'ye prerequisites to bring this lawsuit.

 9.   lJpon information and belief, f'laintiff is a black wonlan man ov,3r the age 40. born in 1967       .




 10. t-lpon infbrmatron and      belief, Plaintiff has been employed with the Clity of .Tersey City

      Department    of   Recreation si.nce   in or about 1990. Plaintiff s position is         Supervising

      Administrator z\naly st.

 I I . tJpon information and belief, in or about 201 8, Plaintiff has been a target of discrimination

      by her supervis,rr De1'endant,A.rthur Williams.
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 8 of 13 PageID: 8



 12.   Upon inlbrmat.ion and beliet, in or about 2018, Defendant Arthur Williams stripped

       Plaintiff from most of her duties as a Supervising l\dministrator Analysl and gave said

       duties to a male employer.

 13.   Upon inibrmation and beliefl, in or about 2018, .Plaintiff complained to Defendants

       including Defendant Mark Bunbury who is the Human Resources Director, several times

       of'harassing arrd discriminatory conduct and De1'endants Williams. Bunbury. John Does

       (1-10), Jane Does (1-10), ABC Corp. (l-10) ignorecllher complaints.

 14. Upon information arrd belief,      in or about 2018" Defbndant Williams told Plaintiff "You

       should retire. I need younger people working in Recreation" or words 1o that effect.

 15. tJpon    information arrd belief in or about 2018. Defendant Williams has falsely accused

       Plaintiff of faking illnesses and place Plaintiff in an area subrjecting her to exposure to

       gaseous fumes which made      Plaintiff itl.


 16. Upon information and belief, on       or about June 16,2019 Def'endants City of Jersey City,

       Mark Bunburl, and Arthur Williarns John Does (1-10), Jane Does (l-10), ABC
       Corporations (l-10). ABC. Lt.C(l-10). ABC LLP (1-10). w'ere responsible                   for   a

       reorganization   of the Department of          Recreation which inr:lucles rthe elimination of

       Plaintiff s position thus forcing Plaintiff to apply for     a   position in the Department of

       I{ecreation which she is already assigned. Such conduct appears to be in retaliation for

       Plaintiff s complaints of discrimination and said reorganization appears to be in violation

       of Civil Servici: protections afforded to Plaintiff   .




 17. [-Jpon informat:Lon and belief, Defendant(s)         City of Jersey City, Mark Bunbury, Arthur
       Williams, John Does (1-10),.[ane Does (l-10), ABC Corporations (1-10), ABC, LLC(1-

       l0), ABC LLP (1-10),aided     arrd abetted the discriminatory treatment against   Plaintiff.
 Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 9 of 13 PageID: 9




                                             COUNT ONE


        (NEW JIIRSE'Y LAW AGAINST DISCRIMINATION N.J.S.,{. l0:5-1 er seq.)

   l. Plaintiff   ref-ers   to the allegations set forth in the Factr; Commorl to All Claims and by such

        reference reple,ads and incorporates them as though              fully   set fc,rth herein.

   2.   Def-endants' crlnduct as alleged in this complaint r:onstitutes an unlawful employment

        practice, disparate treatment, hostile work environrnent, based on age, race gender. sex.

        disabilitl' discrimination, failure to accommodate, retaliation, in violation of the New

        Jersey Law Against Discrimination             l0:5-l et seq.
   J.   As a direct, foreseeable and proximate result of defe,ndants'discriminatory acts, Plaintiff

        has suffered and continues         to suffer substantial       losses   in eamings and benefits, and has
        suffered and ,lontinues       to   sruff-er   humiliation. embarrassment" mental and emotional
        distress, discorrrfort. pain and suffering




                                            COLIN'I TWO

        (VIOLATION of AGE DISC.RIMINATION in EMPLOYMII)JT,A,CT'29 U.S.C. sections
621-634)



   1.   Plaintiff refers to the allegations set fbrth in the Facls Comnlc,n to AlI Claims and Count

        One and by such reference repleads and incorporates them as though                    firlly   set fbrth herein.

   2.   Defendants' conducl. as alleged in this complaint constitutes, an unlawful employment

        practice, dispar:ate treatment, hostile work environment based on age in violation of the

        ,{ge Discriminrntion in Employment Act, 29 U.S.C. sections 621-634


   3.   In addition to its direct liability. the Defendant City of Jersey City is also vicariously

        responsible for the actions of l\4ark Bunbury, Arthur'Williams, its agents or employees, by

        way of the doctrine of respondeat superior.
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 10 of 13 PageID: 10




    4.   z\s a direct, foreseeable and proximate result of'deferrdants' discriminatory acts, Plaintiff

         has suffered an,d continues to suffer substantial loss,;s in earnings and benefits, and has

         sulTered and c:ontinues     to   suf-fer humiliation. enrtrarrassment. mental and emotional

         distress, disconrfort. Dain and sufferins




                                            COLNT THREF,

         RIITALIATIOI.I in VIOLATION of -flTLE VII of the CIVIL FIIGHTS ACT OF 1064.42
Ll.S.C. sec. 2000e- (a)



    l. f'laintiff refers to the allegations set forth in the Facts Common to All Claims and Counts
       One and 'fwo and b1' such reference repleads and incorporates them as though fully set

         forth herein.
    2.   Section 704(a)     of Title VII of the Civil Rights Act of        19(i4, as amended. prohibits

         entployers fronr discriminating against an employee "because he has opposed any practice

         made an unlawful employment practice by this subchapter." 42 U.S.C. $ 2000e-3(a).

    J.   Plaintiffs made informal and formal complaints to Defendants' agents and employees

         cipposing Defendants' unlawful. discriminatorl' employment practices based on gender/

         SCX.


   4.    Defendants' ad'verse actions constituted retaliatory lvorkplace harassment.

         Defendants' retaliatory actions were sufflcient to deter a reasonable person fiom engaging

         in protected activity under Title VII.

   6.    As a direct, legal and proximale result of Defendants' retaliation, Plaintiffs have sustained,

         and    will continue to sustain, economic   and emotional injuries, r'esulting in damages.
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 11 of 13 PageID: 11




                                           COUNT FOUR

                          (VIOI-ATION of 42 U.S.C. secrions, 1983 and 1985)

  1.    I'laintiff refers to the allegations set forth in the Facts Common to All Claims and Counts
                          -fhree
        One. Two and               and by such reference repleads and incorp,orates them as though             fully
        set forth hereirL.



  )     Plaintiff repeats the ttforementioned allegations       as though     fully   set fbrth herein.

  a
  -).   By the defenda.nts' actions as foresaid and acting with deliberate indiffbrence to Plaintiff               s


        constitutional rights. the defendants violated Plaintifls rights rtncluding but not limited to

        his right to Du,l Process under the Fifth and Fourteenth Amen<Jments                 rto   the United States

        Constitution, 42, IJ..S.C. sections 1983 and 1985 as well as her free speech and

        associational rights under the First Amendment to the United States Constitution, which

        violations were made by an official decision or decisions made under color of law by one

        or ntore indivirJuals vested with authority, actual and/or implied" to make such decisions

        fbr a public borly of the State of New Jersey.

  4.    In addition to its direct liability. the Defendant City of Jersey City is also vicariously

        responsible for the actions of Arthur Williams. Mark Bunburry. its agents or employees"

        b5,   way of the cloctrine of respondeat superior.

  5.    As a direct. fbreseeable. and proximate result of defendants' discriminLatory acts, plaintiff

        has suffered and continues      to suffer substantial   lossesr   in earnings andjob benefits and has

        suffered and continues to suflfe:r humiliation, embarrassment, mental and emotional distress

        and discomfort.
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 12 of 13 PageID: 12




                                      (couNT FrvE)

      (\'lOLA"flON OF FAMILY MEDICAL LEAVE ACT 29 U.S.C.,A. section 2601)


I
      Plaintiff refers to the allegations set forth in the Counts One, ['wo, Three and Four above

      and by such rel'erence repleads and incorporates them as though             fully   set forth herein.

)     Upon inlbrmation and belief, Defendant City of Jersrey City           isr   an employer of at least 50

      people.

-).   Defendant Citir'of Jersey Citv interf-ered with. retaliated against, restrained and/or denied

      Plaintiff protection afforded under the Family Medical Leave Acts by discriminating and/or

      re:taliating aga.Lnst plaintiff, by not protecting her job security because she exercised her

      rights under   FI{LA 29 U.S.C.A. section   2601. et seq.

4.    As a proximate cause of def'endants' conduct,    plaintilf   has suIfl:red ancl continues to suffer

      substantial losses in earnings, retirement benefits and other emplol'ee benef-rts that plaintiff

      would have received had defe ndants not violated plaintiff       s   rights under the FMLA.

5.    As a further prirximate result of the above-mentioned acts, plaintiff has suffered economic

      losses, humiliation, rnental pain and anguish.
Case 2:19-cv-20898-JMV-JBC Document 1 Filed 11/30/19 Page 13 of 13 PageID: 13




                                    PRAYER FOR RELIEF


WHEREITORE, Plainliff Sabrina Harrold prays for Judgment against all Defendants. individually.

.lointly, severalll' and t:ach of them fc'r all aforementioned clairns, for the following injunctive and
monetary relief as follows:


    l.   An order conrpelling Defendants to take prompl appropriate and effective corrective
         rleasures, including those that effect all supervisors and personnel. to prevent abuse.
         harassment, bu.llying and discrimination complaineclof in this Complaint by any employee.
         agent, and/or rr:presentative toward any member of the Oity of Jersey City Hall community.



    2. An order enjoining Defendants fiom taking retaliatory actic,n of any type against any
         erlployees for reporting to or objecting to Defendants' .mproper activities, policies, and/or
         practices believed to be in viclation of contract, law, rule, ancl/or regulation promulgated
         pursuant to lav,'.

    3.   Any other prospectirze injuncl.ive relief that the Court. deems just and appropriate

   4.    For compensatory damages including but not limiteJ to lor;t wages and benefits. and
         emotional distress clamases

    5.    Punitive damrases

   6.     Pain and suffi:ring

    7.   Attorney' fees and costs. plus interest

   tt.   For such other and lurther rel.ief as the Court deems proper.



                                   DEMAND FOR A JURY'IRIAI-
         Plaintiff demands   a   trial by ju.y,oryall issues.
                                             i
                                             '           ,r"'     {



                                            t3t;        l_      .==
                                                 Christopher C. Robertl. Esq.
                                                 7 Glenwood A'n'enue'. Suitt 401
                                                 East Orange" NJ 0701t17
                                                 (973)-673-0600
         Dated: November 30, 2019


                                                        10
